                                                      DEFENDANT:   THOMAS CALDWELL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                    CASE NUMBER:   0758 3:18CR00114-001                                   Judgment - Page 1




                                    United States District Court
                                         Western District of Wisconsin
           UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                                                      (for offenses committed on or after November 1, 1987)

                                   V.                                 Case Number:          0758 3:18CR00114-001

                      Thomas Caldwell                       Defendant's Attorney:           Peter Moyers

The defendant, Thomas Caldwell, pled guilty to Count 1 of the information.

The defendant has been advised of his right to appeal.

ACCORDINGLY, the court has adjudicated defendant guilty of the following offense(s):
                                                                                  Date Offense                                  Count
Title & Section          Nature of Offense                                        Concluded                                   Number(s)
18 U.S.C. § 922(a)(1)(A) Unlicensed Sale of Firearms, Class D felony              February 16, 2018                               1
and § 924(a)(1)(D)

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant=s economic circumstances.


 Defendant's Date of Birth:                         1950                                                November 1, 2018

 Defendant's USM No.:                   11394-090                                                Date of Imposition of Judgment

 Defendant's Residence Address:                                                                       /s/ James D. Peterson
                                        Madison, WI 53714

 Defendant's Mailing Address:           Same as above                                                   James D. Peterson
                                                                                                          District Judge

                                                                                                        November 2, 2018

                                                                                                           Date Signed:
                                                  DEFENDANT:    THOMAS CALDWELL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:    0758 3:18CR00114-001                           Judgment - Page 2




                                                 IMPRISONMENT
As to Count 1 of the information, it is adjudged that the defendant is committed to the custody of the Bureau of Prisons for a
term of 37 months. I recommend that the defendant receive mental health treatment and that the defendant be afforded
prerelease placement in a residential reentry center with work release privileges. I recommend he be placed in a BOP facility
that can address his mental and physical health needs.

The U.S. Probation Office is to notify local law enforcement agencies, and the state attorney general, of defendant's release
to the community.

The defendant is neither a flight risk nor a danger to the community. Accordingly, execution of the sentence of imprisonment
is stayed until December 6, 2018, between the hours of noon and 2:00 p.m., when defendant is to report to an institution to
be designated by further Court order. The present release conditions are continued until the defendant begins his sentence
of imprisonment.




                                                         RETURN
      I have executed this judgment as follows:




      Defendant delivered on                                                           to

at                                                     , with a certified copy of this judgment.



                                                                                       United States Marshal

                                                           By
                                                                                            Deputy Marshal
                                                      DEFENDANT:   THOMAS CALDWELL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                    CASE NUMBER:   0758 3:18CR00114-001                              Judgment - Page 3




                                              SUPERVISED RELEASE
The term of imprisonment is to be followed by three years of supervised release. In light of the nature of the offense and the
defendant’s personal history, I adopt condition numbers 2 through 5, 8, 9, and 12 through 15 as proposed and justified in the
presentence report. Neither party has raised any objections to the proposals.

The defendant the instant offense is not drug related. However, the defendant has a lengthy and documented history of
marijuana abuse. Therefore, mandatory drug testing as set forth at 18 U.S.C. § 3563(a)(5) is not waived. The defendant
shall be subject to the statutory requirement of three drugs tests while on supervision.

If, when the defendant is released from confinement to begin his term of supervised release, either the defendant or the
supervising probation officer believes that any of the conditions imposed today are no longer appropriate, either one may
petition the Court for review.


Defendant is to abide by the statutory mandatory conditions.

                                                Statutory Mandatory Conditions

Defendant shall report to the probation office in the district to which defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

Defendant shall not commit another federal, state, or local crime.

Defendant shall not illegally possess a controlled substance.

If defendant has been convicted of a felony, defendant shall not possess a firearm, destructive device, or other dangerous
weapon while on supervised release.

Defendant shall cooperate with the collection of DNA by the U.S. Justice Department and/or the U.S. Probation and Pretrial
Services Office as required by Public Law 108-405.

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the
Schedule of Payments set forth in the Financial Penalties sheet of this judgment.


Defendant shall comply with the standard and special conditions that have been adopted by this court.

                                              Standard Conditions of Supervision

  1)     Not imposed;

  2)     Defendant is to report to the probation office as directed by the Court or probation officer and shall submit a
         complete written report within the first five days of each month, answer inquiries by the probation officer, and follow
         the officer’s instructions. The monthly report and the answer to inquiries shall be truthful in all respects unless a fully
         truthful statement would tend to incriminate defendant, in violation of defendant’s constitutional rights, in which case
         defendant has the right to remain silent;

  3)     Defendant shall maintain lawful employment, seek lawful employment, or enroll and participate in a course of study
         or vocational training that will equip defendant for suitable employment, unless excused by the probation officer or
         the Court;
                                                   DEFENDANT:   THOMAS CALDWELL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                 CASE NUMBER:   0758 3:18CR00114-001                           Judgment - Page 4




  4)     Defendant shall notify the probation officer within seventy-two hours of any change in residence, employer, or any
         change in job classification;

  5)     Defendant shall not purchase, possess, use, distribute, or administer any narcotic or other controlled substance, or
         any paraphernalia related to such substances, except as prescribed by a physician;

  6)     Not imposed;

  7)     Not imposed;

  8)     Defendant shall permit a probation officer to visit defendant at home, work, or at some other mutually convenient
         location designated by the probation officer at any reasonable time and shall permit confiscation of any contraband
         observed in plain view by the probation officer;

  9)     Defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
         enforcement officer;

 10)     Not imposed;

 11)     Not imposed.

                                               Special Conditions of Release

12) Provide the supervising U.S. Probation Officer any and all requested financial information, including copies of state and
federal tax returns.

13) Submit person, property, residence, papers, vehicle, or office to a search conducted by a U.S. Probation Officer at a
reasonable time and manner, whenever the probation officer has reasonable suspicion of contraband or of the violation of a
condition of release relating to substance abuse or illegal activities; failure to submit to a search may be a ground for
revocation; defendant shall warn any other residents that the premises defendant is occupying may be subject to searches
pursuant to this condition.

14) Participate in mental health referral, assessment, and treatment as approved by the supervising U.S. Probation Officer
and comply with all rules, regulations, and recommendations of the mental health agency or its representative to the extent
approved by the supervising U.S. Probation Officer. If defendant is eligible for funding from any source to cover the cost of
treatment, defendant is to make reasonable efforts to obtain such funding. Participation in treatment does not require
payment by defendant unless it is clear defendant can afford it.

15) Abstain from the use of alcohol.

ACKNOWLEDGMENT OF CONDITIONS

I have read or have had read to me the conditions of supervision set forth in this judgment, and I fully understand them. I
have been provided a copy of them. I understand that upon finding a violation of probation or supervised release, the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.



Defendant                                                Date


U.S. Probation Officer                                   Date
                                                    DEFENDANT:   THOMAS CALDWELL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                  CASE NUMBER:   0758 3:18CR00114-001                        Judgment - Page 5




                                       CRIMINAL MONETARY PENALTIES
Defendant shall pay the following total financial penalties in accordance with the schedule of payments set forth below.

                             Count      Assessment          Fine                        Restitution

                                   1    $100.00             $0.00                       $0.00

                              Total     $100.00             $0.00                       $0.00



It is adjudged that the defendant is to pay a $100.00 criminal assessment penalty to the Clerk of Court for the Western
District of Wisconsin immediately following sentencing.

The defendant does not have the means to pay a fine under § 5E1.2(c) without impairing his ability to support himself upon
release from custody, so I will impose no fine.
                                                  DEFENDANT:   THOMAS CALDWELL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   0758 3:18CR00114-001                           Judgment - Page 6




                                       SCHEDULE OF PAYMENTS
Payments shall be applied in the following order:
                                                      (1) assessment;
                                                      (2) restitution;
                                                      (3) fine principal;
                                                      (4) cost of prosecution;
                                                      (5) interest;
                                                      (6) penalties.


The total fine and other monetary penalties shall be due in full immediately unless otherwise stated elsewhere.




Unless the court has expressly ordered otherwise in the special instructions above, if the judgment imposes a period of
imprisonment, payment of monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons= Inmate Financial Responsibility Program,
are made to the clerk of court, unless otherwise directed by the court, the probation officer, or the United States Attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

In the event of a civil settlement between victim and defendant, defendant must provide evidence of such payments or
settlement to the Court, U.S. Probation office, and U.S. Attorney=s office so that defendant=s account can be credited.
